             Case 1:20-cv-05937-ALC Document 20 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x                         1/7/2021
LEE,                                                             :
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     1:20-cv-05937-ALC
                                                                 :
                                                                 :      ORDER
GROVE GROUP ADVISORS LLC, ET AL.,
                                                                 :
                                                                 :
                                                                 :
                                            Defendants.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         By letter dated December 22, 2020, Defendant Kevin Shin requested an extension of time,

which the Court construes as a request for an extension of time to answer the complaint or request

leave to file a pre-answer motion. The letter does not indicate “whether the adversary consents,

and, if not, the reasons given by the adversary for refusing to consent”. Individual Practices of

Andrew L. Carter Jr. ¶ 1(D). Accordingly, Plaintiff is ORDERED to file a response stating his

position on this request no later than January 11, 2021. Any future requests for extension must

include whether the opposing party consents to the extension, as required by this Court’s Individual

Practices.

SO ORDERED.
Dated: January 7, 2020
         New York, New York
Case 1:20-cv-05937-ALC Document 20 Filed 01/07/21 Page 2 of 2




                                       ANDREW L. CARTER, JR.
                                       United States District Judge
